 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MELVIN JOSEPH SIMMONS, JR.,                        No. 2:18-cv-01489 CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with this civil rights action filed pursuant to

18   42 U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28

19   U.S.C. § 636(b)(1) and plaintiff has consented to have all matters in this action before a United

20   States Magistrate Judge. See 28 U.S.C. § 636(c); ECF No. 7.

21          Plaintiff filed the complaint commencing this action on May 25, 2018. ECF No. 1.

22   However, before the court could screen this complaint, plaintiff filed a first amended civil rights

23   complaint on January 22, 2019. ECF No. 13. Therefore, the court will proceed to screen the

24   pending first amended complaint.

25          Plaintiff requests leave to proceed in forma pauperis. ECF No. 5. Since plaintiff has

26   submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will

27   be granted. Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28

28   U.S.C. §§ 1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to
                                                        1
 1   collect the initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the

 2   Court. Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the

 3   preceding month’s income credited to plaintiff’s prison trust account. These payments will be

 4   forwarded by the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s

 5   account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 6       I.      Screening Requirement

 7            The court is required to screen complaints brought by prisoners seeking relief against a

 8   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 9   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

10   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

11   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

12            A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

13   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

14   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

15   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

16   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

17   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

18   Cir. 1989); Franklin, 745 F.2d at 1227.

19            In order to avoid dismissal for failure to state a claim a complaint must contain more than

20   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause
21   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

22   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

23   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

24   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

25   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

26   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.
27   at 678. When considering whether a complaint states a claim upon which relief can be granted,

28   the court must accept the allegations as true, Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007),
                                                          2
 1   and construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

 2   U.S. 232, 236 (1974).

 3      II.        Allegations in the First Amended Complaint

 4             As an initial matter, the court notes that plaintiff titled his amended pleading as a “petition

 5   for habeas corpus and a civil rights complaint….” ECF No. 13 at 1. The confusion generated by

 6   these multiple titles was not clarified by the contents of the amended complaint itself. Plaintiff’s

 7   allegations consist of incomprehensible diatribes on a variety of topics including slavery,

 8   trademark infringement, conspiracy allegations, and baptismal records. The court is unable to

 9   discern how any of the named defendants in this action are responsible for the grandiose

10   conclusions asserted in the amended complaint.

11      III.       Discussion

12             To the extent that plaintiff intended to file a civil rights action, the court finds the

13   allegations in the amended complaint to be so vague and conclusory that it fails to state a claim

14   upon which relief can be granted. The court has determined that the complaint does not contain a

15   short and plain statement as required by Fed. R. Civ. P. 8(a)(2). Although the Federal Rules of

16   Civil Procedure adopt a flexible pleading policy, a complaint must give fair notice and state the

17   elements of the claim plainly and succinctly. Jones v. Community Redev. Agency, 733 F.2d 646,

18   649 (9th Cir. 1984). Plaintiff must allege with at least some degree of particularity overt acts

19   which defendants engaged in that support plaintiff’s claim. Id. Plaintiff’s complaint must be

20   dismissed. The court will, however, grant leave to file an amended complaint.
21             If plaintiff chooses to file a second amended complaint, he must demonstrate how the

22   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

23   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, plaintiff’s second amended complaint must

24   allege in specific terms how each named defendant is involved. There can be no liability under

25   42 U.S.C. § 1983 unless there is some affirmative link or connection between a defendant’s

26   actions and the claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague
27   and conclusory allegations of official participation in civil rights violations are not sufficient.

28   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).
                                                            3
 1          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

 2   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

 3   complaint be complete in itself without reference to any prior pleading. This is because, as a

 4   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

 5   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

 6   longer serves any function in the case. Therefore, in an amended complaint, as in an original

 7   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

 8          To the extent that plaintiff intended to file a federal habeas corpus petition, the court takes

 9   judicial notice of his pending habeas corpus action in Civil Case No. 2:17-cv-02276-MCE-EFB

10   that was filed on October 30, 2017.1 Since being denied in forma pauperis status on October 5,

11   2018 in that federal habeas action, plaintiff has filed three amended habeas petitions.2 See ECF

12   Nos. 14, 15, 16 in 2:17-cv-02276-MCE-EFB. In Woods v. Carey, 525 F.3d 886, 888 (9th Cir.

13   2008), the Ninth Circuit Court of Appeal held that a newly filed pro se habeas corpus petition

14   should be construed as a motion to amend a previously filed habeas action that was still pending

15   before the district court. In this case, however, the court will not order plaintiff’s amended

16   complaint to be filed as a fourth amended federal habeas petition in Civil Case No. 2:17-cv-

17   02276-MCE-EFB because such action is futile. The amended complaint in this action is

18   unintelligible and does not state any plausible claim for relief, regardless of whether it is

19   construed as a habeas petition or a civil rights complaint.

20          Accordingly, IT IS HEREBY ORDERED that:
21          1.   Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 5 ) is granted.

22          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

23
     1
       This court may take judicial notice of its own records and the records of other courts. See
24   United States v. Howard, 381 F.3d 873, 876 n.1 (9th Cir. 2004); United States v. Wilson, 631
     F.2d 118, 119 (9th Cir. 1980); see also Fed. R. Evid. 201 (court may take judicial notice of facts
25   that are capable of accurate determination by sources whose accuracy cannot reasonably be
26   questioned).
     2
       On January 29, 2019, Magistrate Judge Edmund Brennan issued Findings and
27   Recommendations that plaintiff’s pending federal habeas action should be dismissed because he
     has not paid the filing fee or filed an amended habeas petition that cured any deficiencies
28   identified in his original § 2254 petition. See ECF No. 22.
                                                       4
 1               shall be collected and paid in accordance with this court’s order to the Director of the

 2               California Department of Corrections and Rehabilitation filed concurrently herewith.

 3          3. Plaintiff’s motion for an order to show cause (ECF No. 14) is denied to the extent that

 4               it seeks plaintiff’s immediate release from custody.

 5          4. Plaintiff’s first amended complaint (ECF No. 13) is dismissed.

 6          5.   Plaintiff is granted thirty days from the date of service of this order to file a second

 7               amended complaint that complies with the requirements of the Civil Rights Act, the

 8               Federal Rules of Civil Procedure, and the Local Rules of Practice. The second

 9               amended complaint must bear the docket number assigned this case and must be

10               labeled “Amended Complaint.” Failure to file a second amended complaint in

11               accordance with this order will result in a recommendation that this action be

12               dismissed.

13   Dated: March 25, 2019
                                                       _____________________________________
14
                                                       CAROLYN K. DELANEY
15                                                     UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
     12/simm1489.screen.docx
21

22

23

24

25

26
27

28
                                                        5
